Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heating device in claim 1, disclosed as an infrared ray, laser, halogen light, gas flame or hot airflow heater in paragraph 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites a composite tape laying apparatus, configured to lay a prepreg tape of a composite tape onto a mold surface, the tape laying apparatus comprising: a tape supply spool, configured for the composite tape to be wound thereon; a compaction head, configured for delivering the prepreg tape to the mold surface from the tape supply spool; a cutting tool, movable along a cutting path, wherein the cutting tool is configured to cut the prepreg tape passing through the cutting path; a motor-driven roller and an idler roller, being provided upstream of the cutting tool, wherein the motor-driven roller is configured to move the prepreg tape towards the cutting tool and force the idler roller to rotate and to remove a backing layer of the composite tape from the prepreg tape; at least one travel distance adjustment component, movably located between the cutting path and the compaction head; and a heater for heating the tape prior to application upon a surface by the application roller.  None of the prior art teaches or discloses a tape laying apparatus comprising of a backing layer removal rollers upstream of a cutter, with a travel distance adjustment component downstream of the cutter, a heater downstream of the travel distance adjustment component for heating the tape prior to application by the compaction head as currently claimed/disclosed.  The closest prior art of Karlson et al. (US 3775219) discloses a composite tape laying apparatus which has a scrap collection device downstream of both the cutter and compaction head/application roller, wherein the liner is separated from the tape during cutting and relaminated upstream of the compaction head/application roller, as well as a liner/backing collection device downstream of the compaction head (Fig. 4), but fails to teach or disclose any web stripping/collection device upstream of the cutter as currently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        September 17, 2021